Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.    		The amendment dated 24 September 2021 is acknowledged and entered into record. Claims 43-44, 47, 81, 84, 86-87 and 90-91 have been amended. New claims 92-93 have been added. Claims 43-50 and 81-93 drawn to a method for culturing cells using a microfluidic device, are currently pending and are being considered for examination in the instant application.
Rejection withdrawn
3.		Upon consideration of amendment of claims 84, and Applicant’s persuasive arguments, the rejection under 35 U.S.C. 112(a), new matter, is withdrawn. 
4.		Upon consideration of amendment of claims 90 and 91, and Applicant’s persuasive arguments, the rejection under 35 U.S.C. 112(b), is withdrawn.

Rejection maintained	
Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

6.		Claims 43-47, 81, and 86-93 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (WO 2015/138032, dated 9/17/2015) IDS), in view of El-Sayed et al, USPGPB 20120211373, 8/23/2012, and Shusta et al (US PGPB 20080044847, 2/21/2008) (IDS), and in further view of Dhumpa et al (Anal Chim Acta 743: 9-18, 2012), and Santaguida et al (Br Res 1109: 1-13, 2006). The rejection is maintained and extended to new claims 92-93 for reasons of record in the Office Action dated 3/29/2021.
7.		The claims are directed to a method of culturing cells comprising providing a microfluidic device having a membrane that has top and bottom surface, coating the top surface with laminin and the bottom surface with a mixture of fibrinogen and collagen but free of laminin, seeding induced motor neuron progenitor cells (iMNPC) on top surface and brain microvascular endothelial cells (BMEC) on bottom surface, exposing the seeded cells to a flow of culture media, and culturing the seeded cells such that the BMECs form tight junctions, wherein the tight junctions display greater TEER measurements (values) than that observed without flow of culture media (claim 43), and the iMNPCs differentiate to neurons exhibiting a more mature electrophysiology than that observed without medium flow, comprising one or more of the features as listed in claim 47(d), when compared to neurons in static culture (claims 47, 92-93); wherein: the iMNPCs are derived from induced pluripotent stem cells (iPSC) from a human patient diagnosed with a CNS disorder (claims 44, 81); the media flow promotes differentiation of iMNPCs (claim 45) to neurons (claim 46); and the tight junction displays barrier function with TEER values that are at least 2-fold greater than that observed without flow of culture media (claims 86-87). Claims 88-89 recite exposing a second population of the seeded cell to said culture medium in the absence of said flow. Claims 90 and 91 recite that the TEER value is about 400 Ω x cm2 or more, and about 800 Ω x cm2 respectively. 
(instant claims 43, 44, 47, 81). 
9.		Even though Fernandez Alcon et al generically teach that the method of culture using the microfluidic device can use cells and precursor cells from the brain, the reference does not teach motor neuron progenitor cells and brain microvascular endothelial cells (BMEC). The reference however, teaches that the microfluidic device mimics the function of a blood-brain barrier (BBB), such that brain cells like neurons or astrocytes can be cultured on one surface of the membrane, and endothelial cells on the other side of the membrane (para 0365). It is well In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)).
10.		Fernandez-Alcon et al do not explicitly teach formation of tight junctions, TEER measurements, and differentiation of motor neuron progenitor cells to neurons.
11.		El-Sayed et al teach an in vitro model of blood-brain barrier (BBB) using microfluidic devices (Abstract; para 0009), comprising microfluidic channels, a membrane with cells adhered to it, wherein the cells can be brain endothelial cells, neurons, etc., and a circulatory component for circulating fluid flow through the channels (para 0011). The reference also teaches adhering (seeding) of different types of cells on opposite sides (surface) of the membrane, co-culturing of the cells in the device, and measuring the TEER across the membrane (para 0012; claims 1-3, 6, 15-19, 23-25). El-Sayed et al teach that the method using microfluidic device provides physiological flow parameters that results in enhanced tight junction formation (para 0043), and high TEER values that would correspond to in vivo cells (para 0056, 0058) (instant claims 43, 47).
12.		Fernandez-Alcon et al or El-Sayed et al do not teach that the surface with MNPCs is coated with laminin, the surface with BMECs is coated with fibronectin and collagen.
(instant claims 45-46). Shusta et al teach that a suitable BBB model depends on specified permeability characteristics, and describes the effect of neural progenitor cells on BMECs in improving "tight junction fidelity" (barrier function). The reference also teaches measuring the permeability function using transendothelial electrical resistance (TEER) measurement (para 0052).
14.		Fernandez-Alcon et al, El-Sayed et al, or Shusta et al do not recite that the neurons exhibit a more mature electrophysiology versus the same neurons in a static culture.
15.		Dhumpa et al teach the significance of microfluidic devices, generating temporal gradients that would provide biological insights, not revealed under static culture conditions (abstract) (instant claim 47). The reference teaches that microfluidic devices are used for studying the kinetic properties of neurons like initiation or inhibition of action potentials similar to in vivo condition (electrophysiology of mature neurons) (para spanning pages 12 and 13). The reference also teaches that understanding the temporal and dynamic processes “involved in neuronal signaling cascades” would be beneficial in a number of diseases (page 12, Neurons, para 1). The reference further teaches increased or decreased action potential, providing biological insights into mammalian cells, thereby recreating "the dynamics of in vivo signaling" (para spanning pages 12 and 13), wherein the microfluidic device generates "one of the fastest ... pulse durations used in cellular studies" (para 13, col 2, para 1) (instant claims, 47, 92-93). The reference concludes that time dependent changes producing a different cellular response 
16.    		Even though Fernandez-Alcon et al, El-Sayed et al, or Shusta et or Dhumpa et al do not teach that the barrier function is higher under the flow of culture medium as compared to absence of said flow as recited in amended claims 43 and 47, this would be an inherent outcome of the co-culture of said cells in a microfluidic device. It is noted that the limitations, "wherein said tight junctions display barrier function with observed TEER measurements greater than that observed without flowing media” (claims 43, 47), “and … differentiate into neurons” (claim 47), “wherein said flow promotes …progenitor cells (claim 45), and “wherein …. neurons” (claim 46), recite an intended result of the method, but not a step that is to be performed by the artisan. Upon performing the step of culturing neurons and BMECs under a flow of culture media in a microfluidic device, such that tight junctions displaying barrier function are formed, one will necessarily have a higher barrier function with TEER values, and the cells will necessarily undergo differentiation. It is noted that claims 43, 47 do not even require a step of culturing the cells without flowing media (emphasis added). Since the combined teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et and Dhumpa et al, render the culture of cells under a flow of media in a microfluidic device as obvious, the recited higher barrier function and differentiation will be an inherent feature of said culture, absent any evidence to the contrary. 
17.		Fernandez-Alcon et al, El-Sayed et al, or Shusta et al and Dhumpa et al do not teach exposing the seeded cells to the culture medium in the absence of said flow (as in instant claims 88, 89), and the TEER values as recited in claims 90 and 91.
18.		Santaguida et al teach a comparison between dynamic and static models of blood brain barrier in vitro. The reference uses the Transwell apparatus as a static model and a dynamic in vitro model or DIV-BBB for co-culturing intraluminal bovine aortic endothelial cells and extraluminal glial cells or astrocytes to obtain trans-endothelial electrical resistance (TEER) values. The reference also teaches that the static culture cannot reproduce the existence of instant claims 43, 47, 88, 89), wherein the values for DIV-BBB is 700 Ω x cm2 (i.e. 400 Ω x cm2 or more and approximately 800 Ω x cm2 ) (instant claims 90, 91), that “closely resemble physiological resistance in vivo”, while in the static culture or under absence of flow of the medium, the TEER values are about 60 Ω x cm2  (page 8, para 2) (Abstract; Fig. 2A, B; Discussion, col 2, para 2), i.e. the TEER values are at least 2-fold greater than that observed without flow of medium (instant claims 86, 87). The reference concludes that intraluminal flow promotes endothelial cell differentiation and a greater tightness of the BBB, “thus making the use of the DIV-BBB well suited for pharmacological studies” (Abstract). 
19.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs and stem cells (like neuron, motor neuron progenitors, etc.) using a microfluidic device in view of the combined teachings of Fernandez-Alcon et al, El-Sayed et al and Shusta et al, by establishing that the device elicits a more mature and dynamic neuronal electrophysiology as compared to static culture in view of the teachings of Dhumpa et al, and display higher TEER values as compared to absence of flow of culture medium as taught by Santaguida et al. The person of ordinary skill would have been motivated to use the microfluidic device instead of static culture for neurons, as the device provides a better understanding of the temporal and dynamic processes “involved in neuronal signaling cascades”, which is similar to in vivo condition and would be beneficial in a number of diseases (Dhumpa et al). The person of ordinary skill would have further been motivated to use the microfluidic device for studying tight junctions, as a dynamic in vitro BBB model with a flow of medium mimics the physiological BBB 
20.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

21.		Claims 43-48, 81-82 and 86-93 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), El-Sayed et al (2014), Shusta et al (2008), Dhumpa et al (2012) and Santaguida et al (2006), in view of Dimos et al, Science 321: 1218-1221, 2008. The rejection is maintained and extended to new claims 92-93 for reasons of record in the Office Action dated 3/29/2021.
22.		Claims 48 and 82 recite that the iMNPCs are derived from induced pluripotent stem cells (iPSC) from a patient diagnosed with amyotrophic lateral sclerosis (ALS).
23.		The teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al and Santaguida et al are set forth above. 
24.		Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al or Santaguida et al do not teach that the iMNPCs are derived from induced pluripotent stem cells (iPSC) from an ALS patient.
25.		Dimos et al teach that PSCs from an individual patient can produce cell types affected by the disease. The reference also teaches the generation of iPSCs from an 82 year old ALS patient, wherein the cells can be directed to differentiate into motor neurons (cells destroyed by ALS) (abstract). The reference further teaches that the patient specific iPSC derived motor 
26.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs and seeded cells or stem cells (like neuron, motor neuron progenitors, etc.), wherein the pluripotent stem cells can be from a diseased human, using a microfluidic device showing enhanced BBB function in view of the combined teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al and Santaguida et al. by using iMNPCs derived from iPSCs from an ALS patient as taught by Dimos et al. The person of ordinary skill would have been motivated to use iPSCs from an ALS patient, as the use of iPSCs and motor neurons from ALS subjects would provide an insight into cell survival properties and “their interaction with other cell types”, which “play an important role in ALS pathogenesis” (Dimos et al, conclusion). The person of ordinary skill would have expected success because studies using in vitro organ and multi-tissue mimic systems like microfluidic devices for culture of different cell types including neurons were being conducted for a better understanding of cell interaction, before the effective filing date of the instant invention. 
27.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

28.		Claims 43-47, 49, 81, 83, 86-93 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), El-Sayed et al (2014), Shusta et al (2008), Dhumpa et al, and Santaguida et al (2006), in view of Cashman et al (J Neurosc 33: 8587-8589, 2013 and Roberts et al (Endocrinol 149: 62516261, 2008). The rejection is maintained and extended to new claims 92-93 for reasons of record in the Office Action dated 3/29/2021.

30.		The teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al and Santaguida et al are set forth above. 
31.		Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al or Santaguida et al. do not teach that the BMECs are derived from iPSCs from a patient diagnosed with MCT8-specific thyroid hormone cell membrane transporter deficiency.
32.		Cashman et al teach that iPSCs from human patients suffering from different diseases can be used as a “starting material for differentiation into disease affected cell types” (page 8587, col 1). The reference also teaches that controlling the differentiation conditions will result in obtaining specific cell types (para spanning pages 8588-8589). The reference further teaches, “patient-derived iPSC generation and directed differentiation is especially fruitful for diseases in which access to affected human cells is difficult” (page 8587, col 1).
33		Cashman et al however, do not teach BMECs from MCT8-specific thyroid hormone cell membrane transporter deficiency patient. 
34.		Roberts et al teach that MCT8 (monocarboxylate transporter-8) mediates thyroid hormone uptake into neurons. The reference teaches that thyroid hormone deficiency resulting from MCT8 mutations in affected patients, leads to neurological deficits and reduced thyroid hormone transport across the BBB (Abstract). The reference also teaches that MCT8 is strongly expressed in BMEC cells of the BBB (Fig. 1B).
35.		Even though Cashman et al or Roberts et al do not teach that the BMECs are derived from iPSCs of a patient having MCT8-specific thyroid hormone cell membrane transporter deficiency, it would be obvious to use iPSCs as the starting material for differentiation into disease affected cell types as taught by Cashman et al to obtain diseased BMECs from iPSCs. 
36.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs and stem cells (like neuron, motor neuron progenitors, etc.) (mimicking a BBB model) using a microfluidic device in view of the combined teachings of Fernandez-Alcon et al, El-Sayed et al and Shusta et al, Dhumpa et al, and Santaguida et al, by using BMECs derived from iPSCs from an MCT8-specific thyroid hormone cell membrane transporter deficiency patient in view of the teachings of Cashman et al and Roberts et al. The person of ordinary skill would have been motivated to use iPSCs from a MCT8-specific thyroid hormone cell membrane transporter deficiency patient, as it is a “starting material for differentiation into disease affected cell types” (Cashman et al), and because the use of BMECs showing reduced MCT8 expression would serve as an appropriate model for MCT8-specific thyroid hormone cell membrane transporter deficiency pathogenesis. The person of ordinary skill would have expected success because studies using organ and multi-tissue mimic systems like microfluidic devices for culture of different cell types including neurons were being conducted for a better understanding of cell interaction, before the effective filing date of the instant invention. 
37.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

38.		Claims 43-47, 50, 81, 84 and 86-93 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), El-Sayed et al (2014), Shusta et al (2008), 
39.		Claims 50 and 84 recite that the iMNPCs are stored frozen and thawed prior to seeding on top surface of the device.  
40.		The teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al and Santaguida et al, are set forth above. 
41.		Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al or Santaguida et al do not teach that the iMNPCs are stored frozen and thawed prior to seeding.
42.		Poole teaches that MNPCs can be transported as frozen cells and thawed before use following appropriate procedures well known in the art (para 0063). 
43.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs and seeded cells or stem cells (like neuron, motor neuron progenitors, etc.) using a microfluidic device showing enhanced BBB function in view of the combined teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al, and Santaguida et al by using frozen MNPCs and thawing before use in view of the teachings of Poole. The person of ordinary skill would have been motivated to use frozen cells for ease in transportation with less constraint on time, and use of frozen cells in batches at later time points. The person of ordinary skill would have expected success because in vitro organ and multi-tissue mimic systems like microfluidic devices for culture of different cell types including neurons, thereby resulting in a better understanding of cell interaction were used, before the effective filing date of the instant invention. 


45.		Claims 43-47, 81, 85-93 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), El-Sayed et al (2014), Shusta et al (2008), Dhumpa et al, and Santaguida et al, in view of Rosenberg et al (Cold Spring Harb Perspect Biol 3:a004259, 1-14, 2011). The rejection is maintained and extended to new claims 92-93 for reasons of record in the Office Action dated 3/29/2021.
46.		Claim 85 recites that the neurons exhibit Ca2+ flux.
47.		The teachings of Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al and Santaguida et al are set forth above. 
48.		Fernandez-Alcon et al, El-Sayed et al, Shusta et al, Dhumpa et al or Santaguida et al do not teach that the neurons exhibit Ca2+ flux.
49.    		Rosenberg et al teach spontaneous neuronal activity prior to the formation of synaptic networks in different areas of the nervous system during development (page 3, col 2, last para). Using the Xenopus model, the reference teaches that spike stimulation related to spontaneous calcium transient activity of specific neurons (motor neurons) in developing spinal cord, results in unique patterns of different neurotransmitter phenotypes (page 4, col 2). The reference also teaches that culture of spinal neurons of Xenopus during early development shows that calcium release from intracellular stores is important for calcium spikes (page 4, col 1, para 2), implying that the culture conditions are proper to exhibit spontaneous bursts of calcium activity. 
50.    		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs 2+ flux or activity in view of the teachings of Rosenberg et al. The person of ordinary skill would have been motivated to culture neuronal cells and measure the spontaneous bursts of calcium transient activity as this provides a “better understanding of the formation and function of healthy neuronal circuits, and may also provide key insight into the pathogenesis of neurodegenerative and neurodevelopmental disorders” (Rosenberg et al, conclusion). The person of ordinary skill would have expected success because not only microfluidic devices for cell culture were being used under different conditions of health and disease, neuronal cells were being studied in vitro for different neuronal activities corresponding to development, before the effective filing date of the instant invention.
51.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

	Applicant’s remarks:
52.		Applicant argues that a prima facie case of obviousness is not established as the prior art does not “expressly or implicitly teach an element of the claims”. (a) With reference to claim 43, Applicant argues that the cited references (Fernandez-Alcon and El Sayed) do not teach the recited coating step. Arguing that even though the coating agents “were known and could be combined”, Applicant asserts that the present invention has shown that the best results for iBMECs were obtained “with a mixture of collagen and fibronectin (4:1 ratio)” and for iMNPs “with laminin”, which was an unpredictable empirical finding. Applicant alleges that Shusta uses “different cells, in a different arrangement, without flow”, therefore, to use Shusta teachings for the surface coatings (as stated by Examiner), amounts to ignoring the differences and applying 
53.		(b) Applicant further argues that the static system of Shusta “precludes ANY meaningful extrapolation” of the results to present claims 43 and 47 directed to a flow producing a better barrier function and more mature electrophysiology than a static system. Applicant alleges that the improper use of other references (El Sayed and Santaguida) to combine the teachings indicates “picking and choosing”, without considering all parts of the reference. Applicant cites case law to support this argument.
54.		Applicant argues that Santaguida as a whole, teaches a different system, different cells (glial cells), different coatings (fibronectin on both surfaces) and a different flow approach (intraluminal or through hollow fibers). Applicant argues that the El Sayed reference also uses different cells in a different system. Applicant asserts that the higher barrier function and differentiation as recited in claims 43 and 47 is not an inherent outcome of co-culture of the cells in a microfluidic device. Applicant points to Figure 12A of the instant specification as evidence.
55.		(c) Applicant argues that none of the references teach that differentiated neurons exhibit a more mature electrophysiology than that in a model without flow. Applicant alleges that Dhumpa does not teach or suggest a nexus between “flowing media and producing neurons with a more mature electrophysiology”. Applicant however, concurs that Dhumpa teaches kinetic properties of neurons.

	Response to Applicant’s remarks:
57.		 Applicant’s arguments are fully considered however, are not found to be persuasive. Applicant is right in stating that the coating agents as instantly recited were known and could be combined. As stated in the previous Office Action and reiterated above, Shusta et al teach method of creating a multicellular BBB model comprising culturing primary BMECs in the presence of neural progenitor cells, wherein the neural progenitor cells are cultured by plating on poly L-lysine/laminin and the BMECs are cultured on fibronectin and collagen.
58.		Applicant’s arguments with regards to the unpredictable empirical finding showing best results obtained with a mixture of collagen and fibronectin in a specific ratio of 4:1, has been fully considered, but have not been found to be persuasive, because arguments that rely on particular distinguishing features are not persuasive when those features are not recited in the claims. In the present situation, the claims do not recite a particular ratio of the coatings. The prior art as stated above teaches co-culturing BMECs on fibronectin and collagen, while neural progenitor cells are plated on poly L-lysine/laminin. Narrow limitation contained in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  See In re Philips Industries, Inc. v. State Stove & Mfg. Co., 522 F.2d 1137, 186 USPQ 458 (CA6 1975), 237 PTJA A-12.  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  Applicant is reminded that the 
59.		Applicant’s allegation that Shusta uses different cells in a different arrangement without flow is not persuasive. It is reiterated that the Shusta reference was primarily used for its teaching of the surface coatings as instantly recited.  Applicant is exclusively picking on Shusta teachings when the reference was used as a part of a combination of references to show obviousness. The microfluidic device and flow of culture medium was already taught by the primary reference – Fernandez-Alcon. Both, Fernandez-Alcon and Shusta teach co-culturing of cells in a system to create the BBB. Fernandez-Alcon teach the use of progenitor cells or NPCs on the first surface of the membrane and endothelial cells or BMEC on the other surface in a microfluidic device. Even though Fernandez-Alcon or Shusta generically teach neural progenitor cells, they clearly provide a teaching of co-culture of cells to structurally form an in vitro BBB model, with functional tight junctions. Because the prior art teaches the recited microfluidic device for use of cell (brain cells, brain precursor and progenitor cells and endothelial cells) culture with a flow of culture media, until differentiation or until the cells exhibit a cellular process (as instantly recited), the person of ordinary skill could immediately envisage the recited species. It is repeated that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). 
60.		Applicant’s argument that paragraph 0012 of the Shusta reference teaches that the co-culture of the cell types is on the same side, not on opposite sides of the membrane as in present claims, is not found to be persuasive. Paragraph 0012 of the reference teaches that the NPCs and BMEC can also be separated by fluid. Shusta et al teach a BBB model comprising 3 components, wherein the first component has a confluent layer of BMECs, the second component is a permeable membrane support, and the third component comprises undifferentiated NPCs; wherein the first and second components may be in direct contact with the third component, OR may be separated by fluid, thereby explicitly stating that the BMECs may not be in direct contact with NPCs. Shusta states that the first and second component form a barrier between a top and a bottom chamber, wherein the bottom chamber has the third component, thus indicating that the BMEC and NPCs are not in direct contact or on the same side of the membrane.
61.		Applicant’s argument that Shusta’s static system does not provide a meaningful extrapolation to a flow producing better barrier function and mature electrophysiology, is not persuasive. Agreed that Shusta does not teach a culture flow, the reference is however, relevant as it teaches the development of an in vitro BBB model by co-culturing of NPC with BMEC, which results in a crosstalk leading to differentiation of NPCs to neurons (para 0085), and an improved tight junction fidelity (para 0052, Example 1), thereby suggesting differentiation of progenitor cells to neurons under co-culture conditions in a BBB model. The teachings of Shusta in combination with the cited references, therefore, promote meaningful extrapolation of the structural and functional characteristics with formation of the recited ‘tight junctions’ and 
62.		Applicant’s argument that Santaguida teaches different cells, system, coatings and flow approach is considered. Applicant’s explaining that the reference teaches glial cells, which are not neurons is not disputed. However, the Santaguida reference was primarily used to present the difference in TEER values observed upon exposing the seeded cells to a flow of the culture medium as compared to the absence of said flow. Santaguida et al explicitly state the differences between a static and a dynamic in vitro BBB model comprising co-culturing BMECs and brain cells, wherein the dynamic model exhibits a more stringent barrier with at least 2-fold higher TEER values versus those observed in the static model, and wherein the values for the dynamic DIV-BBB system “closely resemble physiological resistance in vivo”. The reference therefore, strongly presents the benefits of the dynamic BBB model with a flow of the medium promoting a greater tightness of the BBB as in vivo.  Please note that the basic structural features of a BBB model (as instantly claimed) are taught in the primary references (particularly Fernandez-Alcon). 
63. 		Applicant’s argument that El-Sayed uses different cells in a different system is not persuasive. It is repeated that El-Sayed was only used for teaching a BBB model comprising microfluidic channels, membrane and cells comprising brain endothelial cells, neurons, etc., wherein microfluidic device provides physiological flow parameters that results in enhanced tight junction formation, and high TEER values that would correspond to in vivo cells. The teachings therefore, meaningfully extrapolate to the presently claimed method. 
64.		Applicant’s argument that the higher barrier function and differentiation is not an inherent outcome is not found to be persuasive for reasons stated above. It is repeated that the “wherein” limitations in claims 43, 45, 46 and 47, recite an intended result of the method, but not a step that is to be performed by the artisan. Upon performing the step of culturing neurons and 
65.		Applicant’s argument that the references (Santaguida, El-Sayed) teach different cells and different system is not persuasive as the basic features comprising the device, cells, and culture under a flow of medium were provided in the primary reference (Fernandez-Alcon). The secondary references were only added to provide obvious differences not explicitly present in the primary reference. The examiner takes no issue with Applicant cited case law for selective picking and choosing of teachings. It is reminded that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.". [MPEP 2145(III)]
66.		Applicant’s argument against Dhumpa teachings is considered, but not found to be persuasive. Dhumpa teaches that microfluidic devices are used for studying the kinetic properties of neurons like initiation or inhibition of action potentials (i.e. electrophysiology of mature neurons – see instant specification, page 1, para 3) similar to in vivo condition. Dhumpa et al also teach the significance of microfluidic devices, generating temporal gradients that would provide biological insights, not revealed under static culture conditions. Dhumpa teaches the neuronal phenotypes - increased or decreased action potential, providing biological insights into mammalian cells, thereby recreating "the dynamics of in vivo signaling" (indicating electrophysiology of mature neurons in vivo). As Dhumpa’s teachings are on point with the recited “mature electrophysiology” requirements, the reference implicitly suggests a nexus 
67.		Applicant’s assessment and traversal of the cited references on an individual basis, is not found to be persuasive for above reasoning, primarily because the references are collectively applied in 103 rejections. Applicant seems to ignore the fact that the references are expected to have differences, however, so long as each of the references in combination, are explicitly teaching or suggesting the claimed invention, the combined teaching is pertinent to render the claimed method obvious. As stated above, it would have been obvious to the person of ordinary skill in the art to modify the method comprising culturing BMECs and stem cells (like neuron, motor neuron progenitors, etc.) using a microfluidic device in view of the combined teachings of Fernandez-Alcon et al, El-Sayed et al and Shusta et al, by establishing that the device elicits a more mature and dynamic neuronal electrophysiology as compared to static culture in view of the teachings of Dhumpa et al, and display higher TEER values as compared to conditions having absence of flow of culture medium as taught by Santaguida et al. The teachings of each of the references and the deficiencies are effectively articulated to render the claimed method as prima facie obvious. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
68.		Applicants may argue that the examiner's conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). **>See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.<
69.		Applicant seems to argue unexpected empirical results, particularly the formation of functional tight junctions with distinctly higher TEER values under flow of medium. However, the combination of references as stated in the preceding paragraphs prove that the knowledge and expertise for the claimed method for using a microfluidic device for cell (including neurons, brain derived stem cells, etc.) culture was known in the art and the results were expected to be successful. The prima facie obviousness of the claimed invention in view of the combined references, therefore, provides sufficient reasoning, and nullifies Applicant’s allegations of the improper teachings in the individual references. Applicant’s assertion of unexpected results does not overcome the rejection because of obvious expected properties taught in the prior art, either explicitly or implicitly. “Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness”. In re Nolan, 553 F.2d 1261,1267, 193 USPQ 641,645 (CCPA 1977).
70.		The rejections are therefore, maintained.

Double Patenting
Non-Statutory
71.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
72.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
73.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

NOTE: The ODP rejections over claims of the following applications are withdrawn: 
(i) On further consideration of the instantly claimed subject matter, the rejection over 15/352,289 is withdrawn. 
(ii) Upon consideration of the issuance of 15/955,335 application, the provisional double patenting rejection over ‘335 claims is withdrawn. The non-statutory rejection is however, reinstated over the issued patent 11,174,462 claims as stated below.

74.		Claims 43-48 and 81-82 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 63, 65-68, 70-71 and 76-78 of co-pending US application 15/955,383. The rejection is maintained for reasons of record in the Office Action dated 3/29/2021. Note that previously stated ‘383 claims 64 and 69 used for the rejection, are now cancelled. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a microfluidic culture of motor neurons and BMECs using a microfluidic device (chip), where the cells are in co-culture mimicking the BBB; 
(i) Instant claims recite motor neuron progenitor cells, while the ‘383 claims do not. However, the ‘383 specification contemplates a method of culture using the microfluidic device comprising induced pluripotent derived neural progenitor cells or iMNPCs (para 0003, 0010). 
(ii) Instant claims recite that the top surface is coated with laminin and the bottom surface is coated with a mixture of collagen and fibronectin, while the ‘383 claims do not recite this limitation. However, this is inherent from the teachings in the ‘383 PGPB (see para 0011 (b), for example).
 (iii) Instant claims recite TEER measurements and tight junctions, while the '383 claims do not have these limitations. However, since the cells using the microfluidic device are the same, and are cultured with the same method steps, the formation of tight junctions with TEER characteristics will be inherent, absent any evidence to the contrary.
 (iv) Instant claims recite a method of culture, while the ‘383 claims are directed to a “microfluidic co-culture” (not a method) comprising cells in contact with culture media, and performing the same method steps as in instant claims, i.e. the ‘383 claims recite a product by process, wherein the product and the process of ‘383 claims anticipate or render the instant claims as obvious. 
75.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

 The rejection is maintained for reasons of record in the Office Action dated 3/29/2021.
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a microfluidic culture of motor neuron progenitor cells and BMECs, where the cells are in co-culture; wherein the device comprises a membrane having a top and a bottom surface (first and second surface); wherein neuron progenitor cells are cultured on top surface; brain microvascular endothelial cells are seeded on the bottom surface; the cells are exposed to culture media flow resulting in differentiation of the progenitor cells to neurons. The only differences between the two sets of claims are as follows:
 (i) Instant claims recite that the top surface is coated with laminin and the bottom surface is coated with a mixture of collagen and fibronectin, while the ‘185 claims do not recite this limitation. However, this is inherent from the teachings in the ‘185 PGPB (see para 0012, for example). 
(ii) Instant claims recite TEER measurements and tight junctions, while the '383 claims do not have these limitations. However, since the cells using the microfluidic device are the same, and are cultured with the same method steps, the formation of tight junctions with TEER characteristics will be inherent, absent any evidence to the contrary.
77.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

78.		Claims 43, 45-47, 86-89 and 92-93 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-7, 10-12, 15, 18, 20-26, 29 and 33 of U.S. Patent No. 11,174,462 (application 15/955,335), issued 16 November 2021. 
Note that this is not a new ground of rejection. A provisional double patenting rejection was made over claims of application 15/955,335 in the last Office action. The issue date of ‘462 patent is after the submission date of the last Office action (3/29/2021).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of culture using a microfluidic device comprising a top and a bottom surface; seeding neurons on top surface; seeding brain microvascular endothelial cells on the bottom surface; exposing the seeded cells to culture media for a period of time, such that the flow promotes barrier function by tight junctions, which are higher than in the absence of said flow, and can be detected by TEER measurements: wherein the top surface is coated with laminin and the bottom surface lacks laminin and is coated with collagen and fibronectin; and the neurons exhibit a more mature electrophysiology as compared to the same neurons cultured under static condition. The only differences are as follows:
(i) Instant claims recite motor neuron progenitor cells while the ‘462 patent claims generically recite neurons. However, the ‘462 PGPB teaches that the microfluidic device can include induced motor neuron progenitor cells (para 0010).
(ii) Claim 18 of the ‘462 patent recites the inlet and outlet ports for culture media entry and exit, while instant claims do not have this specific limitation. However, this is an inherent feature of the device design and operation as also stated in the instant specification (page 6, para 1).
(iii) Instant claims 86 and 87 recite that the TEER values are at least 2-fold higher under flow of culture media than that under absence of said flow, while the ‘462 patent claims do not have a “2-fold” limitation. However, this is inherent from the teachings of ‘462 disclosure (Fig. 12A). 
Therefore, the instant claims are anticipated by the ‘462 patent claims. 
79.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 11,174,462.

	Applicant’s remarks:
80.		With regards to rejections over US application numbers 15/352,289, 15/955,335 and 15/955,383 (note that application 16/286,185 is inadvertently missed in the argument), Applicant elects to defer submission of a terminal disclaimer until the claims are deemed allowable. 
81.		Applicant’s arguments are fully considered, however, are not found to be persuasive. The response requests that the requirement for submission of a Terminal Disclaimer be deferred, i.e. held in abeyance. The rejections have not been overcome by amendment or the filing of an approved terminal disclaimer, hence are maintained.
	Note that previously made provisional rejections over applications 15/352,289 and 15/955,335 are now withdrawn.

Conclusion

82.	No claims are allowed. 
83.			THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
84.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
85.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
86.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	87.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 
 
/A. D./
Examiner, Art Unit 1649
1 March 2022

/GREGORY S EMCH/Primary Examiner, Art Unit 1699